Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Somewhat similar split-cycle engines, in general, are known in the art. As examples, see: Tour et al. (US Pub No 2015/0315959) and Tour et al. (US Pub No 2018/0266308).
However, the instant application provides sufficient structural details in the independent claim to set it apart from the prior art. Examiner especially notes the well-detailed description of the “second locking mechanism” and associated structural elements including, at least, the “wedge shaped shoe” and its interaction with adjacent elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB M AMICK/Primary Examiner, Art Unit 3747